Citation Nr: 1536724	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction).

In August 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2009, the Board remanded the Veteran's appeal for additional development.

In a May 2014 decision, the Board denied the Veteran's claim of entitlement to a higher initial rating for the right knee disability, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In February 2015, the Court issued a Joint Motion for Remand (JMR), vacating the Board's May 2014 decision and remanding the case to the Board for further appellate review.  

Following the JMR, the Veterans Law Judge who conducted the August 2009 hearing left the Board.  In a February 2015 letter, the Veteran was afforded the opportunity to appear at another hearing if so desired.  The Veteran did not respond; the Board will consider the case based on the evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The parties to the JMR concluded that the Veteran was not afforded an adequate examination for his degenerative joint disease of the right knee.  Specifically, the JMR noted that, in the November 2006 VA examination, the examiner did not opine as to any additional loss of motion due to flare-ups, other than to record the Veteran's impression that he had severe flare-ups on a weekly basis and experienced additional limitation of motion during the flare-up, which lasted 3 to 7 days.  It was also noted that the Veteran reported flare-ups at his January 2010 VA examination that were moderate in severity and occurred on a weekly basis, lasting 1 to 2 days and causing a 50 percent effect on his range of motion or functional ability.  The January 2010 examiner, the JMR determined, likewise failed to provide information concerning any additional loss of motion during the reported flare-ups.  Accordingly, the JMR found that clarification or a new examination was required to address flare-ups and any resulting functional loss.

Moreover, the JMR noted that the November 2006 examiner found the Veteran had decreased strength in the lower extremities upon examination that resulted in difficulty lifting and carrying, and the January 2010 examiner noted that the Veteran's knee pain resulted in increased absenteeism at work.  The JMR found that the Board's decision did not discuss whether the decreased strength was adequately contemplated by the relevant rating criteria or the effect of the Veteran's absenteeism on the consideration of referral for an extraschedular rating.  The JMR, therefore, found that remand was required.

In light of the foregoing, the Board finds that another VA examination is necessary for the issue of entitlement to a higher initial rating for degenerative joint disease of the right knee.  Additionally, the AOJ should conduct further development concerning the Veteran's absenteeism rate during the appeal period.





Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's treatment at the Winston-Salem VA Medical Center since January 2010.

2.  Assist the Veteran in associating with the claims folder any private treatment records pertinent to the claim, to include any available treatment records from Greensboro Orthopaedic Center since May 2006.  Additionally, request the Veteran to submit any available records from his employer(s) documenting his absenteeism rate since June 2006.

3.  Thereafter, arrange for additional examination of the Veteran to determine the nature and severity of his degenerative joint disease of the right knee, particularly regarding functional loss during the reported flare-ups.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use and during flare-ups - reported by the Veteran as a "50%" limitation of motion.  (The Veteran described flare-ups in his November 2006 and January 2010 VA examinations, and his August 2009 Travel Board hearing).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, weakened movement, decreased strength, excess fatigability, and/or incoordination, including whether the Veteran's description of a 50 percent loss of motion during flare-ups is medically consistent with his overall right knee pathology.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

4.  Thereafter, readjudicate the claim on the merits including consideration of extraschedular referral under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

